DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamp et al. (U.S. Application Publication No. 2018/0251263) in view of Seidner (U.S. Patent No. 5,366,069).
Shamp discloses a container (Fig. 1) comprising: a main container (10) comprising: a base; first and second opposing sidewalls (12) extending from the base; and first and second opposing endwalls (12a) extending from the base, each of the first and second opposing endwalls extending from the first sidewall to the second sidewall 
Shamp fails to teach that a base of each cup is spaced apart from the base of the main container, wherein a height of the upper portion of the first sidewall as measured from the first shoulder is greater than a height of each of the one or more first support features as measured from the first shoulder; and a height of the upper portion of the second sidewall as measured from the second shoulder is greater than a height of each of the one or more second support features as measured from the second shoulder, and wherein at least two cups of the one or more cups have different heights and bases of the at least two cups are spaced apart from the base of the main container by different distances.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the support features and sidewalls with different heights, in order to adjust how large the contain was and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	
Seidner teaches that it is known in the art to manufacture a container system with inner cups having different sizes and being spaced from a main container base (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cups with different sizes, as taught by .

Claims 13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamp and Seidner in view of Kocsis (U.S. Application Publication No. 2013/0024468).
Shamp fails to teach a lid with gasket for sealing each of the one or more cups.
Kocsis teaches that it is known in the art to manufacture a container system with a lid (20) comprising a gasket (32) for sealing each of  a plurality of cups (14, 16, 18), wherein attaching the lid to the main container causes deformation of the gasket and wherein the deformation of the gasket is caused by interaction of the one or more cups with the gasket and the gasket applies restorative deformation forces of the gasket against the one or more cups (par. 28, Fig. 3B). wherein a contact surface of the gasket is smooth (Fig. 3A), wherein an interior surface of the gasket defines one or more channels (Fig. 1B), and wherein the one or more channels isolate deformation of the gasket due to interaction of the gasket with one of the one or more cups from deformation of the gasket due to interaction of the gasket with another one of the one or more cups (Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a lid and gasket, as taught by Kocsis, so that the cups could be sealed. It would have been obvious to one of .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamp, Seidner and Kocsis in view of Haas et al. (U.S. Patent No. 5,601,206).
Shamp fails to teach wherein the gasket is deformed against the main container.
Haas teaches that it is known in the art to manufacture a container system with a gasket (49) that seals against a main container (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the gasket of the modified container system of Shamp to further seal with the main container in order to further improve the seal of the container system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733